NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS EDUARDO TRANCOSO                         No.    15-71465
RAMIREZ,
                                                Agency No. A200-101-953
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Carlos Eduardo Trancoso Ramirez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). Our


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings and we review de novo questions of law. Mohammed

v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to consider Trancoso Ramirez’s contentions regarding

his proposed social group that he raises for the first time in his opening brief. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (petitioner must exhaust

issues or claims in administrative proceedings below).

      Substantial evidence supports the agency’s determination that Trancoso

Ramirez failed to establish that any harm he experienced or fears in Mexico was or

would be on account of a protected ground. See Pagayon v. Holder, 675 F.3d

1182, 1191 (9th Cir. 2011) (a personal dispute, standing alone, does not constitute

persecution based on a protected ground); see also Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”). We reject, as unsupported by the record, Trancoso

Ramirez’s contention that the agency violated his due process rights or otherwise

erred by failing to properly analyze his claims. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error to prevail on a due process claim). Thus, in

the absence of a nexus to a protected ground, Trancoso Ramirez’s asylum and


                                          2                                    15-71465
withholding of removal claims fail. See Zetino, 622 F.3d at 1016.

      Trancoso Ramirez does not challenge the agency’s determination that he

failed to establish it is more likely than not that he would be tortured by or with the

consent or acquiescence of the government if returned to Mexico, and therefore has

waived any such challenge. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir.

2011) (a petitioner waives an issue by failing to raise it in the opening brief).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                        15-71465